Exhibit 10.2

 

INTREPID POTASH, INC.

 

FIFTH AMENDMENT TO

AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

 

Senior Secured Notes, Series A, due April 16, 2020

Senior Secured Notes, Series B, due April 14, 2023

Senior Secured Notes, Series C, due April 16, 2025

 

Dated as of April 17, 2020

 

To the Holders of the Senior Notes

of Intrepid Potash, Inc.

Named in the Attached Schedule I

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Note Purchase Agreement dated as
of October 31, 2016 among Intrepid Potash, Inc. (the “Company”) and the Existing
Noteholders listed in Schedule A attached thereto, as amended by the First
Amendment to Amended and Restated Note Purchase Agreement dated as of November
9, 2016, the Second Amendment to Amended and Restated Note Purchase Agreement
dated as of November 21, 2016, the Third Amendment to Amended and Restated Note
Purchase Agreement dated as of December 22, 2016 and the Fourth Amendment to
Amended and Restated Note Purchase Agreement dated as of June 30, 2017 (as so
amended, the “Existing Note Purchase Agreement”). You are referred to herein
individually as a “Holder” and collectively as the “Holders.” The Existing Note
Purchase Agreement, as amended by this Fourth Amendment to Amended and Restated
Note Purchase Agreement (this “Amendment Agreement”) and as may be further
amended, restated, supplemented or otherwise modified from time to time, is
referred to herein as the “Note Purchase Agreement”. Capitalized terms used and
not otherwise defined herein have the meanings ascribed to them in the Note
Purchase Agreement.

 

The Company has requested that the Holders agree to certain amendments to the
Existing Note Purchase Agreement. The undersigned Holders have agreed to such
amendments on the terms and conditions set forth herein.

 

In consideration of the premises and for good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the Company and the
undersigned Holders agree as follows:

 

1.                AMENDMENTS TO EXISTING NOTE PURCHASE AGREEMENT

 

Effective as of the Amendment Effective Date, the Existing Note Purchase
Agreement is hereby amended as set forth on Schedule II attached hereto (such
amendments, collectively, the “Amendments”).

 



 



 

2.                REPRESENTATIONS AND WARRANTIES

 

The Company hereby represents and warrants to the Holders as follows:

 

2.1            No Default or Event of Default. No event has occurred and no
condition exists that, as of the date hereof or as of the Amendment Effective
Date, would constitute a Default or Event of Default.

 

2.2           Authorization, etc. The execution, delivery and performance by the
Company of this Amendment Agreement has been duly authorized by all necessary
corporate action and does not require any registration with, consent or approval
of, notice to or action by, any Person (including any Governmental Authority) in
order to be effective and enforceable. The Note Purchase Agreement, this
Amendment Agreement and the Notes each constitute the legal, valid, and binding
obligations of the Company, enforceable in accordance with their respective
terms, except as such enforceability may be limited by (a) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

2.3           Compliance with Laws, Other Instruments, etc. The execution,
delivery and performance by the Company of this Amendment Agreement will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, corporate charter or by-laws, or any other Material agreement,
lease, or instrument to which the Company or any Subsidiary is bound or by which
the Company or any Subsidiary or any of their respective properties may be bound
or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.

 

2.4           Disclosure. This Amendment Agreement and the documents,
certificates or other writings delivered to the Holders by or on behalf of the
Company in connection herewith, taken as a whole, do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made. There is no fact known to the Company that would
reasonably be expected to have a Material Adverse Effect that has not been set
forth herein or in the other documents, certificates and other writings
delivered to the Holders by or on behalf of the Company.

 

2.5           Revolving Credit Agreement Amendment. No fee or other
consideration or remuneration has been paid or will be paid to the Revolving
Agent or any Revolving Lender as an inducement to enter into the Revolving
Credit Agreement Amendment (as defined below).

 



2 



 

3.                AMENDMENT EFFECTIVE DATE

 

The Amendments shall become effective as of the date on which each of the
following conditions precedent has been satisfied in full (the “Amendment
Effective Date”):

 

3.1            Execution and Delivery of Amendment Agreement. Holders
constituting the Required Holders shall have executed and delivered this
Amendment Agreement and the Holders shall have received a counterpart of this
Amendment Agreement duly executed and delivered by the Company.

 

3.2           Confirmation of Subsidiary Guaranty. The Holders shall have
received a counterpart of the Consent and Reaffirmation attached hereto as Annex
A duly executed and delivered by each Subsidiary Guarantor.

 

3.3            Representations and Warranties True. The representations and
warranties set forth in Section 2 hereof shall be true and correct on such date
in all respects.

 

3.4            Revolving Credit Agreement. Each of the Company (as defined in
the Revolving Credit Agreement), the Revolving Agent and the Revolving Lenders
shall have duly executed and delivered a First Amendment to Credit Agreement
(the “Revolving Credit Agreement Amendment”), in form and substance satisfactory
to the Required Holders, and the Holders shall have received a fully executed
copy thereof.

 

3.5            Fees and Expenses. The Company shall have paid all reasonable
fees, expenses and costs of the Holders’ special counsel, Morgan, Lewis &
Bockius LLP incurred in connection with the preparation, negotiation, execution
and delivery of this Amendment Agreement and the other documents related hereto
to the extent invoiced at least one Business Day prior to the date hereof.

 

4.                MISCELLANEOUS

 

4.1            Ratification. Subject to the Amendments, the Note Purchase
Agreement, the Notes and each of the other agreements, documents, and
instruments executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified, approved and confirmed in all
respects as of the date hereof.

 

4.2            Reference to and Effect on the Note Purchase Agreement. On and
after the Amendment Effective Date, each reference in the Note Purchase
Agreement and in other documents describing or referencing the Note Purchase
Agreement to the “Agreement,” “Note Purchase Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import referring to the Note Purchase Agreement shall
mean and be a reference to the Note Purchase Agreement as amended hereby.

 

4.3            Binding Effect. This Amendment Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

 

4.4           Governing Law. This Amendment Agreement shall be construed and
enforced in accordance with, and the rights of the parties hereto shall be
governed by, the law of the State of New York excluding choice-of-law principles
of the law of such state that would permit the application of the laws of a
jurisdiction other than such state.

 



3 



 

4.5            Counterparts. This Amendment Agreement may be executed in any
number of counterparts, each executed counterpart constituting an original, but
altogether only one instrument. Delivery of an executed signature page by
facsimile or e-mail transmission shall be effective as delivery of a manually
signed counterpart of this Amendment Agreement.

 

4.6            Release. In further consideration of the execution by the Holders
of this Amendment Agreement, the Company, on behalf of itself and each of its
Subsidiaries and Affiliates, and all of the successors and assigns of each of
the foregoing (collectively, the “Releasors”), hereby completely, voluntarily,
knowingly, and unconditionally releases and forever discharges each of the
Holders and each of their respective advisors, professionals and employees, each
affiliate of the foregoing and all of their respective successors and assigns
(collectively, the “Releasees”), from any and all claims, actions, suits, and
other liabilities, including, without limitation, any so-called “lender
liability” claims or defenses (collectively, “Claims”), whether arising at law
or in equity, which any of the Releasors ever had, now has or hereinafter can,
shall or may have against any of the Releasees for, upon or by reason of any
matter, cause or thing whatsoever from time to time occurring on or prior to the
date hereof, in any way concerning, relating to, or arising from (a) any of the
Releasors, (b) the Note Purchase Agreement, the Notes, the Subsidiary Guaranty
or any of the other agreements, documents, or instruments executed and delivered
in connection therewith, or any of the obligations thereunder, (c) the financial
condition, business operations, business plans, prospects or creditworthiness of
the Company, and/or (d) the negotiation, documentation and execution of this
Amendment Agreement and any documents relating hereto. The Company, on behalf of
itself and the other Releasors, hereby acknowledges that they collectively have
been advised by legal counsel of the meaning and consequences of this release.

 

[Signature Pages Follow]

 



4 



 

 

IN WITNESS WHEREOF, the Company and the undersigned Holders have caused this
Amendment Agreement to be executed and delivered by their respective officer or
officers thereunto duly authorized.

 



  INTREPID POTASH, INC.               By: /s/ Matt Preston   Name: Matt Preston
  Title: Vice President - Finance

 

[Signature Page to Fifth Amendment to Note Purchase Agreement]

 



  

 

 

TEACHERS INSURANCE AND ANNUITY ASSOCIATION   OF AMERICA       By: Nuveen
Alternatives Advisors LLC, its investment manager               By: /s/ Ji Min
Shin   Name: Ji Min Shin   Title: Senior Director  

 

[Signature Page to Fifth Amendment to Note Purchase Agreement]

 



  

 

 

COMPEER FINANCIAL, PCA   as successor to 1st Farm Credit Services, PCA          
    By: /s/ Daniel J. Best   Name: Daniel J. Best   Title: Director, Capital
Markets  

 

[Signature Page to Fifth Amendment to Note Purchase Agreement]

 



  

 

 

THE GUARDIAN LIFE INSURANCE COMPANY OF   AMERICA               By: /s/ Gwendolyn
S. Foster   Name: Gwendolyn S. Foster   Title: Managing Director  

 

[Signature Page to Fifth Amendment to Note Purchase Agreement]

 



  

 

 

FARM CREDIT SERVICES OF AMERICA, PCA               By: /s/ Thomas L. Markowski  
Name: Thomas L. Markowski   Title: Vice President  



 

[Signature Page to Fifth Amendment to Note Purchase Agreement]

 



  

 

 

ANNEX A

 

CONSENT AND REAFFIRMATION

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Fifth Amendment to Amended and Restated Note Purchase Agreement (the “Amendment
Agreement”) dated as of April 17, 2020, among Intrepid Potash, Inc. (the
“Company”) and the Holders party to the Amended and Restated Note Purchase
Agreement, dated as of October 31, 2016, as amended by the First Amendment to
Amended and Restated Note Purchase Agreement dated as of November 9, 2016, the
Second Amendment to Amended and Restated Note Purchase Agreement dated as of
November 21, 2016, the Third Amendment to Amended and Restated Note Purchase
Agreement dated as of December 22, 2016 and the Fourth Amendment to Amended and
Restated Note Purchase Agreement dated as of June 30, 2017 (as amended thereby
and by the Amendment Agreement and as further amended, supplemented or otherwise
modified from time to time, the “Note Purchase Agreement”). Capitalized terms
used in this Consent and Reaffirmation and not defined herein shall have the
meanings given to them in the Note Purchase Agreement. Without in any way
establishing a course of dealing by the Holders, each of the undersigned
consents to the Amendment Agreement and reaffirms the terms and conditions of
the Subsidiary Guaranty executed by it in connection with the Note Purchase
Agreement and acknowledges and agrees that such Subsidiary Guaranty remains and
shall remain in full force and effect and hereby reaffirms, ratifies and
confirms (a) in all respects each and every obligation and covenant made by it
in such Subsidiary Guaranty and (b) that such Subsidiary Guaranty remains the
legal, valid and binding obligation of such Subsidiary Guarantor enforceable
against such Subsidiary Guarantor in accordance with its terms. All references
to the Note Purchase Agreement contained in such Subsidiary Guaranty shall be a
reference to the Note Purchase Agreement as modified by the Amendment Agreement
and as the same may from time to time hereafter be amended, restated,
supplemented or otherwise modified.

 

Dated: April 17, 2020

 

[Signature Page Follows]

 



  

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Consent and
Reaffirmation to be executed by its officers thereunto duly authorized, as of
the date written immediately above.

 

 

  INTREPID POTASH – MOAB, LLC  

 

  By: Intrepid Potash, Inc., its Manager         By: /s/ Matt Preston   Name:
Matt Preston   Title: Vice President - Finance

 

 

  INTREPID POTASH – WENDOVER, LLC    

 

  By: Intrepid Potash, Inc., its Manager         By: /s/ Matt Preston   Name:
Matt Preston   Title: Vice President - Finance

 

  INTREPID POTASH–NEW MEXICO, LLC  

 

  By: Intrepid Potash, Inc., its Manager         By: /s/ Matt Preston   Name:
Matt Preston   Title: Vice President - Finance

 

[Signature Page to Consent and Reaffirmation (Amended and Restated Note Purchase
Agreement)]

 





 

 

  203 E. FLORENCE, LLC  

 

  By: Intrepid Potash, Inc., its Manager         By: /s/ Matt Preston   Name:
Matt Preston   Title: Vice President - Finance

 

 

  MOAB GAS PIPELINE, LLC

 

  By: Intrepid Potash, Inc., its Manager         By: /s/ Matt Preston   Name:
Matt Preston   Title: Vice President - Finance

 

[Signature Page to Consent and Reaffirmation (Amended and Restated Note Purchase
Agreement)]

 



 

 

SCHEDULE II

 

Amendments to Existing Note Purchase Agreement

 

1.Section 5.17(c) (Deposit Accounts and Securities Accounts) of the Existing
Note Purchase Agreement is hereby amended to insert the parenthetical “(other
than the SBA PPP Account)” immediately after the phrase “of the Loan Parties”
appearing therein.

 

2. Section 9.14 ([Reserved]) of the Existing Note Purchase Agreement is hereby
amended and restated to read in its entirety as follows:

 

“9.14.      SBA PPP Loan.

 

(a)       The Company shall, and shall cause each of its Subsidiaries to, (i)
comply in all material respects with all applicable provisions of the Paycheck
Protection Program and (ii) use commercially reasonable efforts to conduct its
business in a manner that maximizes the amount of the SBA PPP Loan that is
forgiven.

 

(b)       The Company shall, and shall cause each of its Subsidiaries to, (i)
maintain all records required to be submitted in connection with the forgiveness
of any SBA PPP Loan, (ii) promptly apply for forgiveness of such SBA PPP Loan in
accordance with regulations implementing Section 1106 of the CARES Act in all
material respects and (iii) provide each holder of Notes with a copy of its
application for forgiveness and supporting documentation reasonably requested by
the Required Holders in connection with the forgiveness of any SBA PPP Loan.

 

(c)       The Company shall, and shall cause each of its Subsidiaries to,
maintain the proceeds of the SBA PPP Loan at the SBA PPP Account.”

 



3. Section 10.3 (Indebtedness) of the Existing Note Purchase Agreement is hereby
amended by (i) deleting the word “and” at the end of clause (o); (ii) replacing
the period at the end of clause (p) with “; ”; and (iii) adding a new clauses
(q) and (r) as follows:

 

  “(q) Permitted SBA PPP Loan; and   (r) Indebtedness constituting CARES Act
Deferred Payments.”

 

4. Schedule B (Defined Terms) of the Existing Note Purchase Agreement is hereby
amended as follows:

 

  a. The following new definitions are hereby added to Schedule B in their
proper alphabetical order to read as follows:           "CARES Act" means the
Coronavirus Aid, Relief, and Economic Security Act, or the CARES Act and
applicable rules and regulations thereunder, as amended from time to time.      
    “Cares Act Deferred Payments” means all payroll taxes, other taxes or any
other amounts, payment of which is, in each case, deferred in accordance with
the CARES Act.

 



Schedule II - 1



 

 

    “Paycheck Protection Program” means the Paycheck Protection Program
established under the CARES Act.           “Permitted SBA PPP Loan” means any
SBA PPP Loan incurred by the Company on or prior to April 30, 2020 so long as:
(a) such SBA PPP Loan is unsecured, (b) Company has delivered to each holder of
the Notes a completed copy of the borrower application form submitted to the
financial institution from which such SBA PPP Loan is obtained, (c) at the time
of incurrence thereof and after giving effect thereto, including the use of
proceeds thereof, the aggregate outstanding principal amount of all such
Indebtedness does not exceed $10,000,000 and (d) the terms of the loan documents
governing such SBA PPP Loan do not result in an Event of Default under this
Agreement.           "Small Business Act" means the Small Business Act (15 U.S.
Code Chapter 14A – Aid to Small Business).           “SBA” means the U.S. Small
Business Administration.           “SBA PPP Account” means account #*****
maintained with the Revolving Agent.           "SBA PPP Loan" means a loan
incurred by the Company under 15 U.S.C. 636(a)(36) (as added to the Small
Business Act by Section 1102 of the CARES Act).         b. The definition of
“Consolidated EBITDA” is amended by amending and restating clause (2) appearing
therein to read in its entirety as follows:           “(2) all non-cash income
or gains or any cancellation of indebtedness income arising in connection with
the forgiveness of the SBA PPP Loan,”         c. The definition of “Excluded
Escrow/Cash Collateral Account” is hereby amended and restated to read in its
entirety as follows:      

  “Excluded Escrow/Cash Collateral Account” means:

 

  (a)          any Deposit Account containing only escrowed amounts or cash
collateral, in each case in favor of or securing obligations owed to
Governmental Authorities, provided that any Lien on such Deposit Account is
permitted in accordance with Section 10.4,         (b)         the SBA PPP
Account, or         (c)         that certain Deposit Account of the Company
located at U.S. Bank National Association with account number ******, provided
that such Deposit Account contains exclusively cash collateral, in an amount not
to exceed $550,000 at any time, which secures a letter of credit in the face
amount of $500,000 issued by U.S. Bank National Association to the landlord
under a real estate lease of the Company.      



d.The definition of “Indebtedness” is amended by (i) deleting the word “and”
appearing after clause (x) appearing therein, (ii) replacing the period
appearing at the end of clause (xi) appearing therein with “, and” and (iii)
inserting a new clause (xii) immediately after clause (xi) appearing therein
which clause (xii) shall read in its entirety as follows:

 

“(xii) all CARES Act Deferred Payments of such Person which are due and
payable.”

 

 

Schedule II - 2





